                               Case 2:20-cv-02178-JAD-NJK Document 56 Filed 09/10/21 Page 1 of 3


                        1      GARMAN TURNER GORDON LLP
                               ERIKA PIKE TURNER
                        2      Nevada Bar No. 6454
                               Email: eturner@gtg.legal
                        3      JARED M. SECHRIST
                               Nevada Bar No. 10439
                        4      Email: jsechrist@gtg.legal
                               7251 Amigo Street, Suite 210
                        5      Las Vegas, Nevada 89119
                               Tel: (725) 777-3000
                        6      Fax: (725) 777-3112

                        7      COAST LAW GROUP, LLP
                               DAVID A. PECK (Pro Hac Vice)
                        8      California Bar No. 171854
                               Email: dpeck@coastlaw.com
                        9      ROSS M. CAMPBELL (Pro Hac Vice)
                               California Bar No. 234827
                      10       Email: ross@coastlawgroup.com
                               1140 S. Coast Highway 101
                      11       Encinitas, California 92024
                               Tel: (760) 942-8505
                      12
                               Attorneys for Plaintiff, My Daily Choice, Inc.
                      13
                                                          UNITED STATES DISTRICT COURT
                      14

                      15                                           DISTRICT OF NEVADA

                      16        MY DAILY CHOICE, INC., a Nevada                 Case No.: 2:20-CV-02178-JAD-NJK
                                corporation;
                      17

                      18                              Plaintiff,

                      19               v.                                                Stipulation and Order
                                                                                        re: Filing First Amended
                      20        WILLIAM T. BUTLER, an individual;                               Complaint
                                KRISTEN BUTLER, an individual; and
                      21        ARIEYL, LLC, a Florida limited liability
                      22        company,

                      23                              Defendants.

                      24

                      25

                      26

                      27

                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                        1
      (725) 777-3000
                               Case 2:20-cv-02178-JAD-NJK Document 56 Filed 09/10/21 Page 2 of 3


                        1             Plaintiff My Daily Choice, Inc. (“Plaintiff” and/ or “MDC”) and Defendants William T.

                        2      Butler, Kristen Butler (“Butlers”) and Arieyl LLC (“Arieyl”) (collectively, “Defendants”), through

                        3      their respective undersigned counsel, hereby stipulate and request that in the event the Court denies

                        4      Defendants’ pending Motion to Dismiss [ECF 23], the Court grant leave for MDC to file the

                        5      proposed First Amended Complaint attached hereto as Exhibit 1 (“FAC”).

                        6             The Parties further stipulate and request that in the event the Court does not rule on the

                        7      Motion to Dismiss prior to the current April 6, 2021 due date for amended pleadings set forth in

                        8      the Scheduling Order [ECF 15], the Court extend the cutoff date for amended pleadings by three

                        9      (3) court days from the date of its ruling on the Motion to Dismiss to allow MDC to file the FAC.

                      10              In support of this Stipulation, the Parties state as follows:

                      11              1.      Counsel for the Parties met and conferred between March 12 and March 24, 2021

                      12       and stipulated to the filing of the proposed FAC and extension of the cutoff date for amended

                      13       pleadings (if necessary), as set forth above.

                      14              2.      MDC seeks to amend its Complaint to add a claim for contractual breach of the

                      15       implied covenant of good faith and fair dealing against the Butlers and to make the edits reflected

                      16       in the redline attached hereto as Exhibit 1. In return for Defendants’ stipulation to the filing of the

                      17       FAC, MDC stipulated that counterclaims may be asserted against MDC in this action to allow

                      18       resolution of disputes in one forum.

                      19              3.      Good cause exists to grant leave to file the FAC, and to extend the cutoff date for

                      20       amended pleadings (if necessary), because Fed. R. Civ. P. 15(a)(2) authorizes a party to amend a

                      21       pleading with the opposing party’s written consent or the Court’s leave, Defendants have provided

                      22       written consent to the filing, Defendants have not yet filed an answer and the pleadings are not yet

                      23       set, the cutoff date for amended pleadings has not passed, and leave to amend pleadings is liberally

                      24       granted at this stage of the proceedings.

                      25       ///

                      26       ///

                      27       ///

                      28       ///
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                         2
      (725) 777-3000
                               Case 2:20-cv-02178-JAD-NJK Document 56 Filed 09/10/21 Page 3 of 3


                        1             Accordingly, the Parties stipulate that MDC may file the FAC in the event the Court denies

                        2      the Motion to Dismiss, and further stipulate that the cutoff date for filing amended pleadings be

                        3      extended three (3) court days from date of the Court’s ruling on the Motion to Dismiss in the event

                        4      the Court does not rule on the Motion to Dismiss prior to the current April 6, 2021 cutoff date.

                        5      Finally, in the event that the Court denies the Motion to Dismiss, the Parties stipulate that

                        6      Defendants may file counterclaims in this action to allow the resolution of disputes in one forum.

                        7             IT IS SO STIPULATED.

                        8      Respectfully submitted,

                        9       Dated this 26th day of March 2021.               Dated this 26th day of March 2021.

                      10        GARMAN TURNER GORDON LLP                           RANDAZZA LEGAL GROUP, PLLC

                      11        By: /s/ Jared M. Sechrist                          By: /s/ Ronald D. Green
                                ERIKA PIKE TURNER                                  MARC J. RANDAZZA
                      12
                                Nevada Bar No. 6454                                Nevada Bar No. 12265
                      13        JARED M. SECHRIST                                  RONALD D. GREEN
                                Nevada Bar No. 10439                               Nevada Bar No. 7360
                      14        7251 Amigo Street, Suite 210                       2764 Lake Sahara Drive, Suite 109
                                Las Vegas, NV 89119                                Las Vegas, NV 89117
                      15        and                                                Tel: (702) 420-2001
                                COAST LAW GROUP, LLP                               Fax: (305) 437-7662
                      16
                                DAVID A. PECK (Pro Hac Vice)
                      17        California Bar No. 171854                          Attorneys for Defendants William T. Butler,
                                ROSS M. CAMPBELL (Pro Hac Vice)                    Kristen Butler and Arieyl, LLC
                      18        California Bar No. 234827
                                1140 S. Coast Highway 101
                      19        Encinitas, California 92024
                      20
                                Attorneys for Plaintiff, My Daily Choice
                      21

                      22                                                   ORDER

                      23          Based on the parties' stipulation [ECF No. 30], IT IS SO ORDERED. And because
                               the Court has now denied the motion to dismiss [ECF No. 23], IT IS FURTHER
                      24       ORDERED that the Plaintiff has until September 17, 2021, to file its First Amended
                      25       Complaint in the format attached to the stipulation.

                      26
                                                                                     _______________________________
                      27                                                             U.S. District Judge Jennifer A. Dorsey
                                                                                     Dated: September 10, 2021
                      28
      Garman Turner
       Gordon LLP
7251 Amigo Street, Suite 210
 Las Vegas, Nevada 89119                                                       3
      (725) 777-3000
